DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – (fig. 3a or 3b)
Species B – (fig. 8a or fig. 8b or fig. 8c)
Species C – (fig. 9 or fig. 10)
Species D – (fig. 11a or fig. 11b or fig. 12)
Species E – (fig. 13a or fig. 13b or fig. 13c or fig. 13d)
Species F – (fig. 14 or fig. 15 or fig. 16)
Species G – (fig. 17 or fig. 18 or fig. 19 or fig. 20)
Species H – (fig. 21 or fig. 22 or fig. 23
Applicant is required, in reply to this action, to elect a single species [i.e., a subset of each of the sets of species] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Upon a cursory review, no claims are deemed to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The sub-sets of Species A-H lack unity of invention because the groups do not share the same or corresponding technical feature.  The species are independent or distinct because the technical feature of layered resistance sheets (32) is unique to fig. 3a, while the technical feature of individual supporting units (30) with a single support plate is unique to fig. 3b; the technical feature of a resistance sheet (60) joined between plate members (10, 20) is unique to fig. 8a, while the technical feature of a resistance sheet (60) solely within plate member (10) is unique to fig. 8b, and the technical feature of a wrinkled conductive resistance sheet (63) is unique to fig. 8c; the technical feature of a non-lattice support (310) is unique to fig. 9, while a lattice support (320) is unique to fig. 10; the technical feature of coupling left and right lattice supports using a fixing tool is unique to fig. 11a, while the technical feature of forming a lattice support via molding is unique to fig. 11b, and the technical feature of inserting a bar (311, 312) within a hole of a resistance sheet (32) is unique to fig. 12; the technical feature of various predetermined hole shapes within the resistance sheet (32) is unique to figs. 13a-13d; the technical feature of a oppositely mounted self-standing resistance sheets (340) is unique to fig. 14, while the technical feature of same side mounted self-standing resistance sheets (340) is unique to fig. 15, and the application of an insertion guide (350) within the plates (10,20) is unique to fig. 16; the technical feature of an unevenness (352) on the insertion guide is unique to fig. 17, while the technical feature of a coating (353) on the insertion guide is unique to fig. 18, while the technical feature of a guide frame with (351) with fitting grooves (354) is unique to fig. 19, and the technical feature of a seat groove (356) on the insertion guide (350) is unique to fig. 20; and the technical feature of a planarization plate (360) internal to plate member (20) is unique to fig. 21, while the technical feature of a planarization plate (360) external to plate member (20) is unique to fig. 22, and the technical feature of both internal planarization plate and self-standing resistance sheet (340) is unique to fig. 23.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
January 15, 2021

/James O Hansen/Primary Examiner, Art Unit 3637